447 So. 2d 1044 (1984)
George A. MAASS, Appellant,
v.
Sigurd CHRISTENSEN, Dola Christensen, His Wife, and Royal Mariner of Fort Lauderdale, Inc., a Florida Corporation Not for Profit, Appellees.
Nos. 81-422, 83-938.
District Court of Appeal of Florida, Fourth District.
April 11, 1984.
Curtin R. Coleman of Coleman, Leonard & Morrison, Fort Lauderdale, for appellant.
Gregg W. McClosky and Barry A. Mandelkorn of Ruden, Barnett, McClosky, Schuster & Russell, P.A., Fort Lauderdale, for appellees Christensen.
PER CURIAM.
This appeal questions the sufficiency of attorney's fees awarded pursuant to our mandate in Maass v. Christensen, 414 So. 2d 255 (Fla. 4th DCA 1982). Bearing in mind "that the reasonableness of attorney's fees is ... an issue of fact, to be determined by the trial court," Conner v. Conner, 439 So. 2d 887 (Fla. 1983), we have carefully reviewed the record and find that the trial court's award is supported by substantial, competent evidence. In the same vein, we find that appellant has failed to demonstrate that the trial court abused its discretion by awarding $200.00 for appellant's *1045 expert witness. See Section 92.231(2), Florida Statutes (1983); Murphy v. Tallardy, 422 So. 2d 1098 (Fla. 4th DCA 1982); but see B & L Motors, Inc. v. Bignotti, 427 So. 2d 1070 (Fla. 2d DCA 1983). Accordingly, the judgment is
AFFIRMED.
HERSEY, GLICKSTEIN and HURLEY, JJ., concur.